                   Case 21-10457-LSS              Doc 46       Filed 03/02/21        Page 1 of 6




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                 Chapter 11
In re:
                                                                 Case No. 21-10457 (LSS)
MOBITV, INC., et al.,1
                                                                 Jointly Administered
                                     Debtors.
                                                                 Re: Docket No. 7

        INTERIM ORDER (I) AUTHORIZING THE DEBTORS TO (A) CONTINUE
    OPERATING CASH MANAGEMENT SYSTEM, (B) HONOR AND PAY BANK FEES,
     (C) MAINTAIN EXISTING BUSINESS FORMS, AND (D) GRANTING RELATED
                                 RELIEF


                   Upon consideration of the motion (the “Motion”)2 of the above-captioned debtors

and debtors in possession (the “Debtors”), seeking entry of an order (this “Order”), pursuant to

sections 105, 345, and 363 of the Bankruptcy Code, rules 6003 and 6004 of the Bankruptcy Rules,

and rule 2015-2 of the Local Rules, (i) authorizing the Debtors to (a) continue operating the Cash

Management System, (b) honor and pay the Bank Fees in the normal course, including any

prepetition Bank Fees, (c) maintain existing business forms, and (d) granting certain related relief,

all as more fully set forth in the Motion; and upon consideration of the First Day Declaration; and

this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; and this

Court having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and this Court

having found that venue of this proceeding and the Motion in this district is proper pursuant to 28

U.S.C. §§ 1408 and 1409; and this Court having found that the Debtors’ notice of the Motion and

opportunity for a hearing on the Motion were appropriate under the circumstances and no other

1
    The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are
    as follows: MobiTV, Inc. (2422) and MobiTV Service Corporation (8357). The Debtors’ mailing address is 1900
    Powell Street, 9th Floor, Emeryville, CA 94608.
2
    A capitalized term used but not defined herein shall have the meaning ascribed to it in the Motion.
                Case 21-10457-LSS        Doc 46      Filed 03/02/21     Page 2 of 6




notice need be provided; and this Court having reviewed the Motion and having heard the

statements in support of the relief requested therein at a hearing before this Court (the “Hearing”);

and this Court having determined that the legal and factual bases set forth in the Motion and at the

Hearing establish just cause for the relief granted herein; and upon all of the proceedings had

before this Court; and after due deliberation and sufficient cause appearing therefor,

                IT IS HEREBY ORDERED THAT:

                1.     The Motion is granted on an interim basis, as set forth herein.

                2.     A final hearing (the “Final Hearing”) on the Motion shall be held on March

30, 2021, at 2:00 p.m. (Eastern Time). Any objections or responses to entry of a final order on

the Motion shall be filed on or before March 23, 2021 at 4:00 p.m. (Eastern Time) and shall be

served on proposed counsel to the Debtors, Pachulski Stang Ziehl & Jones, LLP, Attn: Mary F.

Caloway (mcaloway@pszjlaw.com), 919 North Market Street, 17th Floor, Wilmington, DE

19801. In the event no objections to entry of a final order on the Motion are timely received, this

Court may enter such final order without need for the Final Hearing.

                3.     The Debtors are authorized, in their sole discretion, to continue operating

the Cash Management System in the ordinary course of business and to honor their prepetition

obligations related thereto.

                4.     The Debtors are further authorized, subject to this Order, to (i) continue to

use, with the same account number, the Bank Accounts in existence as of the Petition Date, (ii) use,

in its present form, all business forms, including letterhead, purchase orders, invoices, checks, and

other documents related to the Bank Accounts existing immediately before the Petition Date,


                                                 2
DOCS_DE:233048.10
                Case 21-10457-LSS        Doc 46      Filed 03/02/21    Page 3 of 6




without reference to the Debtors’ status as debtors in possession; provided, however, that to the

extent the Debtors exhaust their existing supply of checks during this case, the Debtors shall

reorder checks with the designation “Debtor-in-Possession” and the case number; and provided,

further, that with respect to checks which the Debtors or their agents print themselves, the Debtors

shall begin printing the “Debtor in Possession” legend and the bankruptcy case number on such

items within ten (10) days of the date of entry of this Order, (iii) treat the Bank Accounts for all

purposes as accounts of the Debtors as debtors in possession, (iv) deposit funds in and withdraw

funds from the Bank Accounts by all usual means, including checks, wire transfers, ACH transfers,

debits, or other similar means, (v) honor and pay any ordinary course prepetition or postpetition

Bank Fees incurred in connection with the Bank Accounts and to otherwise perform its obligations

under the documents governing the Bank Accounts.

                5.     The Bank is authorized, but not obligated, to receive, process, honor, and

pay all checks and electronic payment requests when processed for payment (or to reissue checks,

electronic payment requests, drafts, or other forms of payment made, drawn, or issued on the

Debtors’ accounts, as applicable and necessary); provided, in each case, that sufficient funds are

on deposit in the applicable account to cover such payment. The Bank is authorized to rely on the

Debtors’ designation of any particular check, electronic payment request, draft, or other form of

payment as approved by this Order.

                6.     The Bank is authorized, but not obligated, to continue to maintain, service,

and administer the Bank Accounts as accounts of the Debtors as debtors in possession, without

interruption and in the ordinary course, and to receive, process, honor, and pay, to the extent of


                                                 3
DOCS_DE:233048.10
                Case 21-10457-LSS        Doc 46      Filed 03/02/21     Page 4 of 6




available funds, any and all checks, drafts, wires, credit card payments, and ACH transfers issued

and drawn on the Bank Accounts, after the petition date by the holders or makers thereof, as the

case may be. Those certain existing deposit agreements, between the Debtors and the Bank shall

continue to govern the postpetition cash management relationship between the Debtors and the

Bank, and all the provisions of such agreements, including, without limitation, the termination and

fee provisions, and any provisions relating to the offset or charge back rights, shall remain in full

force and effect.

                7.     The Bank shall not honor or pay any bank payments drawn on the listed

Bank Accounts or otherwise issued before the Petition Date for which the Debtors specifically

issue stop payment orders in accordance with the documents governing such Bank Accounts.

                8.     The Debtors and the Bank may, without further Order of this Court, agree

to and implement non-material changes to the Cash Management System and procedures in the

ordinary course of business. The Debtors may open and close the Bank Accounts without further

order from this Court, provided, that, prior to opening any new bank accounts or closing the Bank

Accounts, the Debtors shall provide at least fifteen (15) days’ notice of its intentions with respect

thereto, to (i) the U.S. Trustee, (ii) counsel to the Debtors’ prepetition and postpetition secured

lenders, and (iii) counsel to any official committee appointed in these case; provided, further, that

that Debtors shall only open any such new accounts at banks that have executed a Uniform

Depository Agreement (“UDA”) with the U.S. Trustee or at such banks that are willing to promptly

execute such an agreement.        Notwithstanding the foregoing, the Debtors are authorized




                                                 4
DOCS_DE:233048.10
                Case 21-10457-LSS         Doc 46       Filed 03/02/21   Page 5 of 6




immediately upon entry of this Order to open the DIP Funding Account in accordance with the

terms of the DIP Credit Agreement.

                9.     The relief granted in this Order is extended to any new bank account opened

by the Debtors in the ordinary course of business after the date hereof, which account shall be

deemed a Bank Account, and to the bank at which such account is opened, which bank shall be

deemed a Bank.

                10.    Any payment made (or to be made) by the Debtors pursuant to the authority

granted herein shall be subject to any order approving the Debtors’ use of cash collateral and/or

any postpetition financing facility, the documentation in respect of any such postpetition financing

facility and/or use of cash collateral, and the budget governing any such postpetition financing

and/or use of cash collateral.

                11.    The Debtors shall properly ascertain, record and trace all prepetition and

postpetition transactions, including intercompany transactions.

                12.    Notwithstanding the Debtors’ use of the consolidated Cash Management

System, the Debtors shall calculate quarterly fees under 28 U.S.C. § 1930(a)(6) based on

disbursements of each Debtor, regardless which entity pays those disbursements.

                13.    Nothing in this Order authorizes any intercompany loans or transfers to non-

debtor affiliates absent further order of the Court.

                14.    Notwithstanding the relief granted herein and any actions taken hereunder,

nothing contained in the Motion or this Order or any payment made pursuant to this Order shall

constitute, nor is it intended to constitute, an admission as to the validity or priority of any claim


                                                  5
DOCS_DE:233048.10
                Case 21-10457-LSS       Doc 46      Filed 03/02/21    Page 6 of 6




or lien against the Debtors, a waiver of the Debtors’ rights to subsequently dispute such claim or

lien, or the assumption or adoption of any agreement, contract, or lease under section 365 of the

Bankruptcy Code.

                15.    Entry of this Order is necessary to avoid immediate and irreparable harm.

The requirements of Bankruptcy Rule 6003(b) have been satisfied.

                16.    Adequate notice of the Motion has been provided under the circumstances.

Such notice satisfies the requirements of Bankruptcy Rule 6004(a). Notwithstanding Bankruptcy

Rule 6004(h), 7062 and 9014, the terms and conditions of this Order are immediately effective and

enforceable upon its entry. The Debtors shall serve a copy of this Order on SVB.

                17.    The Debtors are authorized to take all actions necessary to effectuate the

relief granted in this Order in accordance with the Motion.

                18.    This Court retains jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.




          Dated: March 2nd, 2021                    LAURIE SELBER SILVERSTEIN
          Wilmington, Delaware                      UNITED STATES BANKRUPTCY JUDGE




                                                6
DOCS_DE:233048.10
